Citation Nr: 0431613	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  91-34 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
rheumatic fever, consisting of swollen joints and 
polyarthralgias.  

2.  Entitlement to service connection for an atypical left 
third rib.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to 
September 1958.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a June 1989 rating decision of Department of 
Veterans Affairs (VA) Houston Regional Office (RO) which 
denied service connection for residuals of rheumatic fever.  
In November 1990, the veteran testified at a hearing at the 
RO.  In November 1991, the Board remanded the matter for 
additional development of the evidence.  

In February 1994, the veteran testified at a Board hearing in 
Washington, D.C.  In a December 1994 decision, the Board 
denied service connection for residuals of rheumatic fever, 
consisting of rheumatic heart disease and swollen joints.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  

While the case was pending before the Court, the veteran's 
then-attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand.  In a March 1996 order, the Court granted 
the parties' motion, vacated the Board's December 1994 
decision, and remanded the matter for development and 
readjudication consistent with the Joint Motion.  In August 
1996, the Board remanded this matter to the RO for additional 
development of the evidence.

While the matter was in remand status, in a June 2001 rating 
decision, the RO granted service connection for residuals of 
rheumatic fever with heart valve disorder, abnormal 
electrocardiogram (EKG), and first degree atrioventricular 
(AV) block, effective January 15, 1997.  An initial 10 
percent disability rating was assigned.  

The Board finds that the grant of service connection for this 
condition constitutes a full award of the benefit sought on 
appeal with respect to the issue of entitlement to service 
connection for residuals of rheumatic fever, consisting of 
rheumatic heart disease.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  In October 2001, the veteran 
submitted a notice of disagreement with the downstream 
element of the effective date assigned for the award of 
service connection for that disability, arguing that an 
effective date of April 11, 1989 (the date of receipt of his 
original claim), was warranted.  In an October 2001 rating 
decision, the RO granted an effective date of April 11, 1989, 
for the award of service connection for residuals of 
rheumatic fever, consisting of a heart valve disorder, 
abnormal EKG, and first degree VA block.  Thus, no issue 
remains regarding this matter.

In September 2003, the Board remanded the remaining issue on 
appeal-entitlement to service connection for residuals of 
rheumatic fever, consisting of swollen joints and 
polyarthralgias.  A review of the record shows that the RO 
has complied with all remand instructions.  Stegall v. West, 
11 Vet. App. 268 (1998).

The Veterans Law Judge who conducted the February 1994 
hearing in this case is no longer employed by the Board.  
Pursuant to 38 C.F.R. § 20.707 (2004), the Member of the 
Board who conducts a hearing shall participate in making the 
final determination of the claim.  In an October 2002 letter, 
the veteran was afforded an opportunity to have another 
hearing, but in written correspondence received later that 
month, he indicated that he did not wish to attend another 
hearing.  Thus, the Board will proceed with consideration of 
his appeal.

Finally, it is noted that in a February 1996 rating decision, 
the RO denied service connection for an atypical left third 
rib.  The veteran submitted a notice of disagreement with the 
determination later that month.  A statement of the case 
addressing this matter, however, has not yet been issued.  
This has not escaped the attention of the veteran's 
representative who noted this procedural deficiency in an 
October 2001 memorandum.  According to the Court, a remand 
for this action is now necessary.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  This matter is addressed in more 
detail below in the Remand portion of this decision.  

The appeal will be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
VA must also advise a claimant to submit or identify any 
additional evidence he feels may support his claim.  
Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 412 
(2004).  A review of the record indicates that the veteran 
has not yet received the required notification.

In addition, as set forth above, in a February 1996 rating 
decision, the RO denied service connection for an atypical 
left third rib.  The veteran submitted a notice of 
disagreement with the determination later that month.  A 
statement of the case addressing this matter, however, has 
not yet been issued.  According to the Court, a remand for 
this action is now necessary.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should issue a Statement of 
the Case to the veteran and any 
representative addressing the issue of 
entitlement to service connection for an 
atypical left third rib.  The Statement 
of the Case should include all relevant 
law and regulations pertaining to the 
claim.  The veteran must be advised of 
the time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b) (2004).  The case should then 
be returned to the Board for further 
appellate consideration, only if an 
appeal is properly perfected.

2.  The RO should review the record and 
send an appropriate letter to the veteran 
and any representative to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  

3.  After the actions requested above 
have been completed, the RO should again 
review the record considering all of the 
evidence of record.  If the claim of 
service connection for residuals of 
rheumatic fever, consisting of swollen 
joints, remains denied, the veteran and 
any representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).

_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




